STATE OF NORTH CAROLINA,
v.
TYREE ELIJAH BLACKWELL, Defendant.
No. COA09-916.
Court of Appeals of North Carolina.
Filed: March 2, 2010.
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Gaines M. Weaver, for the State.
Kimberly P. Hoppin for defendant-appellant.
GEER, Judge.
On 24 September 2008, defendant Tyree Elijah Blackwell pled guilty to two counts of selling cocaine. The trial court sentenced defendant to 15 to 18 months imprisonment, but suspended his sentence and placed him on 36 months supervised probation.
On 8 January 2009, defendant's probation officer filed a probation violation report alleging five separate violations. The probation officer filed an addendum on 24 February 2009 alleging an additional violation, specifically that defendant was convicted on 19 February 2009 in Johnston County District Court for possession of drug paraphernalia. At the probation revocation hearing, defendant admitted the violation in the addendum only. The trial court found defendant to be in willful violation of the terms of his probation, revoked defendant's probation, and activated defendant's original sentence of 15 to 18 months. Defendant timely appealed to this Court.
Counsel appointed to represent defendant on appeal has filed a brief, stating that she has been unable to identify any issue with sufficient merit to support a meaningful argument for relief on appeal and asking that this Court conduct its own review of the record for possible prejudicial error. Counsel has shown to the satisfaction of this Court that she has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record to determine whether the record reveals any issues of arguable merit or whether the appeal is wholly frivolous. We have found no prejudicial error and, therefore, conclude the appeal is wholly frivolous.
Affirmed.
Judges McGEE and ROBERT HUNTER, JR. concur.
Report per Rule 30(e).